Dissenting Opinion by
Judge Barry:
In Dickson v. Department of Public Welfare, 94 Pa. Commonwealth Ct. 88, 503 A.2d 86 (1986), the DPW applicant was denied food stamp benefits because she withdrew her application in frustration after four interviews within a forty-five day period. Despite producing all the verifications necessary to establish her eligibility for benefits contrary to the DPW regulations, she was told, at her fourth interview, that she had reassumed her status as an initial applicant and must apply again and return for a fifth interview for eligibility determination. We found her withdrawal to be involuntary under these circumstances. We reversed and granted benefits on the basis that the CAO’s conduct was in contradiction to the DPW regulations. Had the CAO treated her as one whose application was in process, as the regulations dictate, the verifications she presented at the fourth hearing would have made her eligible “on the spot”. We said:
The purpose of a follow-up interview ... is to give the applicant an opportunity to provide verification. If the applicant has the required verification on hand at the time of his initial appointment, then a follow-up interview is obviously not necessary. To automatically require a follow-up interview as a matter of policy frustrates the implementation of the food stamp program.
Id. at 92, 503 A.2d at 88. Notwithstanding the factual differences between the case before us and Dickson, *10I feel the principle enunciated in Dickson should be applied here. I find no justifiable reason for not permitting the benefits retroactively to the date the applicant provided the necessary information. The applicant had submitted her application and attended an appointment. She subsequently produced verification and had met all the substantive requirements for eligibility. She was told by the CAO that she would be eligible but was not entitled to benefits until she participated in yet one more bureaucratic formality. In Travis v. Department of Public Welfare, 2 Pa. Commonwealth Ct. 110, 277 A.2d 171 (1971), aff’d, 445 Pa. 622, 284 A.2d 727 (1971), Judge Crumlish said in his Concurring Opinion:
[A]ll too often in the administration of the Commonwealth’s programs designed to benefit its citizens, the needs of these beneficiaries give way to the strict adherence to agency policies and guidelines. The very people engaged to aid the disadvantaged are hindered in the best performance of their duties by the unnecessary rigidity of the decision making apparatus inherent in the American bureaucracy. . . . This seems especially true in the area of public assistance.
The implementation of public welfare systems in this country, including that in Pennsylvania, seem premised on the philosophy that each applicant should be channeled through to receive any ‘handout’ to which he or she can prove entitlement. This loses sight of the fact that welfare is not a ‘hand-out’ .system but a program designed to rehabilitate or maintain those persons not able to rehabilitate or maintain themselves. By doing this, we hope to enhance the public welfare of the entire nation.
*11But rehabilitation and economic and social stability cannot be channeled through rigid programs. It must be the purpose of every welfare agency in this country to attack and solve the problems of every disadvantaged individual. (Emphasis in original.)
Id. at 118-19, 277 A.2d at 175. The fact that provisions exist, 52 Pa. Code §229.24(a) (2), to help applicants in emergency situations is irrelevant. The applicant does does not claim she wtas in an emergency situation, only that she was in need. If she had claimed and. qualified for emergency benefits she would have been afforded a cash grant effective immediately. She did not claim an emergency; hence not only were no cash benefits advanced but benefits themselves were not even effective from that date. For no apparent reason, they were deemed effective from the date of the eligibility interview despite DPW’s awareness that she earlier proved eligibility. I feel this is senseless. The fact that it is not an emergency does not diminish the essential necessity of the benefits to applicant and her family. The crucial determination is the applicant’s eligibility which entails basically, a verification of identification and a showing of necessity. Once that is established the applicant must be entitled to benefits effective from that point. Adopting this position would not interfere in the least with the DPW processing regulations which require that an applicant actually receive the funds within a specified period after entitlement is established. Prescreen and followup interviews will continue to be necessary for the less informed, ill prepared or more limited applicants but for those who establish their eligibility on their initial appointment there is no reason, other than blind adherence to agency form, to delay the entitlement date to the date of an unnecessary eligibility interview.